Name: Commission Regulation (EEC) No 1594/87 of 5 June 1987 concerning the stopping of fishing for saithe by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146/56 Official Journal of the European Communities 6. 6. 87 COMMISSION REGULATION (EEC) No 1594/87 of 5 June 1987 concerning the stopping of fishing for saithe by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (3) provides for saithe quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of saithe in the waters of ICES divisions II a (EC zone), III a, III b, c, d (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Netherlands have reached the quota allocated for 1987 ; whereas the Netherlands have prohibited fishing for this stock as from 26 May 1987 ; whereas it is there ­ fore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions II a (EC zone), III a, III b, c, d (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Nether ­ lands are deemed to have exhausted the quota allocated to the Netherlands for 1987. Fishing for saithe in the waters of ICES divisions II a (EC zone), III a, III b, c, d (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Nether ­ lands is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 26 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29 . 7. 1982, p . 1 . 0 OJ No L 376, 31 . 12. 1986, p . 4. 3 OJ No L 376, 31 . 12. 1986, p. 39 .